 

Fl!.._,ED 1

UNITED STATEf:rI;Il:TRICT COURT MAR 1 g 2019 ,

v _ ,~ lot cum
EASTERN DISTRICT OF CALIFORNIA EAgi`§\§rii’dissin[ii§TT§Fc]Lu=onNlA

 

BV l
og\=uw C;ERK<:AK._/~-~ .

UNITED STATES OF AMERICA, Case Number: 2=18_CR-00259-DB
v. JUDGMENT IN CRIMINAL CASE
SHAQUILLAH S. STEWART
Defendant pleaded guilty, is adjudged guilty and convicted of the following offense(s):

Charge(s) Defendant Convicted of: Nature ofCharge(s)

36 C.F.R. §§ 1.218(a)(7), 1.218(b)(18) Introduction or possession of alcoholic beverages or any

narcotic drug, hallucinogen, marijuana, barbiturate, and
amphetamine on Veterans Affairs property, except for
liquor or drugs prescribed for use by medical authority for
medical purposes.

ACCORDINGLY, YOU ARE HEREBY SENTENCED TO THE FOLLOW[NG:
|X| COURT PROBATlON for a term of 6 months, Your conditions of probation are as follows:

1. Your probation is unsupervised

2. You shall not commit another federal, state, or local crime.

3. You shall notify the court and, if represented by counsel, your counsel of any change of address and contact number; and the
following additional checked conditions:

le You shall pay a fine in the amount of $6_0_(), and a special assessment of M, to be paid forthwith, for a total financial obligation of

ML which fine shall be paid in monthly payments of 57 5.00, per month and each month thereafter until paid in full. While on
probation and subject to any financial obligation of probation, you shall notify the court of any material change in your economic
circumstances that might affect your ability to pay the fine.

l:] You shall perform __ hours of community service by _.

|:l You are hereby committed to the Bureau of Prisons to be imprisoned for a term of _ months beginning immediately or _ by
reporting to the United States Marshal located at 501 l Street, 5“‘ Floor, Sacramento, California, 95814 unless a different reporting
time has been reported prior to that date.

Cl Oth er:

|:l PAY a fine in the amount of §, a special assessment of$Land a §O_ processing fee for a total financial obligation of $& due
immediately or no later than .

|:l YOU ARE ALSO ORDERED TO APPEAR for a REVIEW HEARING on _ at _ and ORDERED TO file a Status Report 14 days prior to
your scheduled hearing. Please note that failure to appear could result in an arrest warrant being issued against you.

IT IS FURTHER ORDERED that financial payments shall be made by CHECK or MONEY ORDER and will be subject to
late/delinquent charges imposed by the Court if not paid timely. If your conviction also involves a moving violation, an abstract
could be placed on your driving record for failure to pay. The check or money order must be made payable to:

“CLERK~ U.S.D.C.” and SENT to the following address:

 

CLERK, UNITED STATES DISTRICT COURT
Eastern District of California- Sacramento

501 I Street, Suite 4-200

Sacramento, CA 95814

 

 

 

Your check or money order must indicate vour name and case number shown above to ensure your account is credited for
payment received and that no late fees or warrants/abstracts are attached to your case for failure to pay.

DATED; 3/19/2019 /¢/ D¢£Maé €M¢¢¢¢

 

Deborah Barnes
United States Magistrate Judge

CRD Initials; PB

 

